JOHN E. PARRISH, Judge,
concurring.
I concur. I find no manifest injustice or miscarriage of justice in this case.
I write separately to emphasize that this is a case of plain error review and to suggest that this case should not be relied on as authority for the proposition that a trial court has carte blanche authority to provide a written deposition (or a written transcript of preliminary hearing testimony) that has been read in evidence to a jury for the jury’s review during deliberations. In State v. Brooks, 675 S.W.2d 53 (Mo.App.1984), the issue of permitting a jury to review written deposition testimony that had been read at trial in lieu of live testimony was discussed. The court pointed out that since the reading of the deposition took the place of live testimony, it was testimonial in nature. It admonished that, generally, exhibits that are testimonial in nature may not be given to the jury during their deliberations. Id. at 57. Trial courts are well served by the admonition in Brooks.